Citation Nr: 1106694	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-03 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the left knee (left knee condition).

2.  Entitlement to service connection for a right knee condition, 
to include as secondary to left knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2009.  A transcript of 
the hearing has been reviewed and associated with the claims 
file.  This claim was previously before the Board in December 
2009 and was remanded for further development.  

The Veteran submitted additional evidence, without a waiver of RO 
review, in October 2010.  38 C.F.R. § 20.1304(c) (2010) states 
that any "pertinent" evidence submitted by the Veteran which is 
accepted by the Board must be referred to the agency of original 
jurisdiction (AOJ) for review, unless this procedural right is 
waived by the Veteran.  No such waiver was received in this 
instance.  However, upon review of the evidence, the Board finds 
that it is essentially cumulative of evidence of record 
previously associated with the claims file.  The newly submitted 
evidence shows a diagnosis of degenerative joint disease in the 
right knee and a leg height discrepancy, the same evidence is 
already of record.  As such, the Board finds that the evidence is 
essentially cumulative in nature.  In any event, for the reasons 
discussed above, the Board determines that any error in not 
returning the claim to the AOJ for readjudication is harmless and 
results in no prejudice to the Veteran.  See 38 C.F.R. § 20.1102 
(2009).

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After a thorough review of the claims file and pertinent 
evidence, the Board has determined that further development of 
the Veteran's claims is warranted.  

At the Veteran's November 2009 Board hearing, the Veteran 
indicated that he has been getting orthopedic treatment in Fort 
Lauderdale.  The claims file does contain some orthopedic records 
from a doctor in Fort Lauderdale but the most recent record is 
dated in 2008 and it is unclear whether this is the same doctor 
the Veteran referenced at his hearing.  As such, upon remand, 
send to the Veteran and his representative, a letter requesting 
that the Veteran provide information, and, if necessary, 
authorization, to enable it to obtain any additional evidence 
pertinent to the Veteran's left and right knee claims.  In 
particular, the RO/AMC should specifically request that the 
Veteran provide authorization to enable it to obtain copies of 
medical records from private health care providers not already 
associated with the record.  

With respect to the Veteran's claim for entitlement to service 
connection for right knee condition, the Board has determined 
that the Veteran should be afforded a VA examination.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.

In the instant case, there is evidence of a current disability as 
the Veteran has been diagnosed with degenerative joint disease of 
the right knee.  A February 1976 service treatment record shows 
that an old injury to the lower right leg was noted where there 
was bony bridging between the tibia and fibula as well as some 
soft tissue calcifications adjacent to the upper lateral tibial 
shaft extending into the soft tissues.  There was no evidence of 
acute injury and no soft tissue abnormalities seen.  
Additionally, at the Veteran's November 2009 Board hearing, the 
Veteran testified that his doctor has told him that his right 
knee has been exacerbated by his service-connected left knee 
disability because his left leg is longer than his right leg.  

Under 38 C.F.R. § 3.310 (which was revised effective in October 
2006), service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  See 38 C.F.R. § 3.310 (2010).  Such permits a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  Id; see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

There is no medical opinion of record which speaks to the 
etiology of the Veteran's right knee disorder.  Thus, under 
McClendon, the Veteran is entitled to a VA examination in order 
to determine the nature and etiology of his right knee disorder.  

With respect to the Veteran's left knee, the Board has determined 
that the Veteran should be afforded a VA examination in order to 
ascertain the current nature and severity of the Veteran's 
service-connected disability.  The Veteran was last examined in 
February 2007.  Subsequent to that examination, the Veteran 
stated at his November 2009 hearing that he has been having more 
problems with his left knee recently.  The Veteran testified that 
his knee has been locking up on him and he has fallen several 
times.  He reported having a difficulty walking and getting 
fatigued.  

Since the Veteran has reported that his left knee disability had 
worsened since the most recent examination, VA is required to 
afford him a contemporaneous VA examination to assess the current 
nature, extent and severity of his left knee disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no 
discretion and must remand this claim in order to afford the 
Veteran another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran, a letter requesting 
that the Veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims remaining on appeal.  
Specifically, records from the reported 
orthopedic doctor in Fort Lauderdale, 
Florida.  

2.  After completing the above development, 
schedule the Veteran for a VA examination in 
order to determine (1) the nature and 
etiology of any current right knee disorder 
found and (2) the nature and severity of the 
Veteran's left knee disability, to include 
all orthopedic manifestations.  The entire 
claims file, to include a complete copy of 
the REMAND must be made available to the 
examiner designated to examine the Veteran, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include x-
rays if needed) should be accomplished (with 
all results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should be 
reported in detail.   

      Right Knee

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
examiner should clearly identify any right 
knee disorder found on examination.  With 
respect to each diagnosed disorder, the VA 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (50 
percent or greater probability) that such 
disorder had its onset in service or was 
otherwise caused by any incident or event 
that occurred during the Veteran's period of 
active duty.  Next, the examiner should 
specifically address: (a) did a right knee 
disorder exist prior to the Veteran's 
entrance into service in March 1974?  (b) If 
so, was there a worsening of this preservice 
disorder?  In answering question "b," the 
examiner is asked to specify whether the 
Veteran sustained temporary or intermittent 
symptoms during his active service; or, 
whether there was a permanent worsening of 
the underlying pathology of such preservice 
right knee disorder during his active 
service?  (c) If there was a permanent 
worsening of such preservice right knee 
disorder, was it due to the natural progress 
of that condition?  Finally, the examiner 
should opine as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's service-
connected left knee disability either caused 
or aggravated any currently diagnosed right 
knee disorder.  If aggravation of a 
nonservice-connected disorder by any service-
connected disability is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  In rendering the requested 
opinion, the examiner should specifically 
consider and discuss the Veteran's testimony, 
medical records and pervious VA examination. 

Left Knee

The examiner should conduct range of motion 
testing of the left knee (including flexion 
and extension, expressed in degrees, with 
standard ranges provided for comparison 
purposes).  He or she should also render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left knee disability.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
due to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also indicate (1) whether the Veteran 
has recurrent subluxation or lateral 
instability, if so, it should be indicated 
whether it is slight, moderate, or severe (2) 
whether the Veteran's semilunar cartilage is 
dislocated with frequent episodes of locking 
pain and effusion into the joint (3) whether 
the knee is ankylosed, if so, provide the 
degree at which it is ankylosed (4) whether 
there is nonunion of the tibia and fibula 
with loose motion requiring a brace, and (5) 
whether there is malunion of the tibia and 
fibula, and if so, whether it results in a 
marked, moderate, or slight knee disability.  

The examiner should clearly outline the 
rationale for any opinion expressed.  If any 
requested medical opinion cannot be given, 
the examiner should state the reason why.

3.  After completion of the above and any 
additional notice or development deemed 
necessary, readjudicate the claims on appeal.  
In adjudicating the service connection claim, 
all applicable theories of entitlement to 
service connection should be considered, to 
include direct service connection, secondary 
service connection, and aggravation of a 
preexisting disorder, as appropriate.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case and be afforded an opportunity to 
respond before the case is returned to the 
Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


